Citation Nr: 9929643	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 31, 1997?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A hearing was held before the undersigned Member of the Board 
in Washington, D.C., in August 1999.

At the August 1999 hearing, the veteran raised a claim of 
entitlement to secondary service connection for dysthymia.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor the Board 
finds that since March 31, 1997, PTSD has been productive of 
considerable social and industrial impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD from March 31, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411(1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  While this 
appeal involves the initial rating assigned following the 
grant of service connection, there is no evidence showing 
that the disability has been other than generally stable 
since March 31, 1997.  Therefore, there is no basis for the 
assignment of staged ratings for this period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 30 percent rating in accordance with the 
provisions of Diagnostic Code 9411 of the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability. 

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 30 percent rating was warranted where such 
impairment was of "definite" severity; ratings of 50 and 70 
percent were warranted where such impairment was 
"considerable" and "severe," respectively.  38 C.F.R. 
§ 4.132.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  
38 C.F.R. § 4.130.  Pursuant to Diagnostic Code 9411 under 
the revised criteria, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

Concerning his claim for an increased rating for PTSD, the 
veteran asserts, as his principal contention, that he 
continues to experience nightmares related to things he 
witnessed during the Vietnam war.  He also indicates that he 
experiences sleeping difficulties which are related to his 
concern that one is 'vulnerable' while asleep.  In this 
regard, when evaluated by a VA "Psychiatric Clinical 
Specialist" in September 1995, the veteran alluded to a 
number of stressful events he experienced while he was 
stationed in Vietnam.  He also indicated that sleeping was 
problematic for him since he had been "transferred to" a 
day shift after having worked the evening shift "for years" 
on his job.  The diagnosis was PTSD.

When psychologically evaluated by VA in May 1997, the veteran 
again alluded to various stressful events he had experienced 
in Vietnam.  He also indicated that he at that time continued 
to work at a factory, though he was known there as an 
'outcast'.  He also indicated that he slept poorly, had 
nightmares and that he continued to experience startle 
responses on occasion.  On mental status examination, the 
veteran was oriented in three spheres, and his mood was 
described as being "dysphoric."  He had good hygiene, used 
normal speech, and his judgment was intact.  He displayed a 
limited range of affect, and he had poor insight.  There was 
no evidence of hallucinations, delusions, or disturbed 
thought.  The diagnosis was PTSD, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  Notably, the 
psychologist added that while the veteran continued to be 
employed, he would most likely have been fired if "not for 
union" protection owing to his "trauma determined 
interpersonal style".

When examined by VA in September 1998, the veteran complained 
of being hypervigilent, having difficulty concentrating, 
being irritable, continuing to experience nightmares, and 
having intrusive thoughts related to combat in Vietnam.  He 
indicated that he avoided crowds, avoided talking about 
Vietnam with others, and that he isolated himself in an 
effort to avoid conflict with others.  Finally, he noted 
trying to avoid any event such as movies, or television that 
would cause him to recall his Vietnam experience.  
Occupationally, the veteran stated that in June 1998 he had 
"retired" after working 35 years in a factory.  

On mental status examination, the veteran's affect was 
described as being "constricted", and his mood was 
described as being "anxious and depressed"; his speech was 
described as being "fluent, relevant and articulate"; his 
thoughts were substantively "related to subjects initiated 
by the examiner", and his judgment and insight were, in each 
instance, described as being "very good".  The pertinent 
diagnosis was PTSD, and a GAF score of 55 was assigned.  The 
examiner further commented that the veteran's "PTSD symptoms 
appear[ed] to have had a significant effect on his ability to 
function socially and vocationally throughout his life."

In August 1999, the veteran, as noted above, was afforded a 
personal hearing at the Board; the related hearing transcript 
is of record.

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that an 
increased disability evaluation, to 50 percent, is warranted.  
In reaching such conclusion, the Board is constrained to 
point out that the veteran's PTSD would not appear to be 
productive of more than 'definite' social impairment.  In 
this regard, the Board cannot overlook that, at his personal 
hearing, the veteran indicated that he had at least one 
"good friend" with whom he frequently interacted.  Further, 
the 'significant effect' occasioned by the veteran's PTSD on 
his 'ability to function socially', as was noted by the VA 
examiner in September 1998, would seem to clearly equate with 
no more that 'definite' overall social impairment.  

Despite the foregoing consideration bearing on his PTSD-
occasioned social impairment, however, the Board is cognizant 
that, while the veteran was assigned a GAF score of 60 on the 
May 1997 VA psychological evaluation, a lower GAF of 55 was 
assigned in conjunction with his September 1998 examination 
by VA.  To be sure, an assigned GAF in the range of 55-60, at 
least pursuant to DSM-III-R criteria, is indicative of only 
"moderate" industrial impairment.  See Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  At the same time, however, the 
veteran's affect is limited, his insight is poor, and he 
shows evidence of hypervigilence, difficulty concentrating, 
and irritability.  It is well to note further that while the 
veteran worked for 35 years, a VA examiner found that his 
occupational position was protected by union shop rules and 
that but for those rules he would have been out of work, thus 
leading open the question whether the appellant's employment 
was to some degree sheltered.  Finally, the Board notes that 
at the September 1998 VA examination "emotional problems" 
were found to be an apparent factor in his retirement.  
Inasmuch as those problems were at least, in part, associable 
with his PTSD, and in light of the veteran's very credible 
testimony, the Board finds that under the doctrine of 
reasonable doubt that his overall industrial incapacitation 
is considerable in degree, the latter being characteristic of 
pertinent disability warranting a 50 percent rating.  

In addressing the question of whether a further increase to a 
70 percent disability rating for the veteran's PTSD is in 
order the Board is readily persuaded that entitlement to such 
further increase is not warranted.  In this regard, as 
pertinent to consideration of whether a 70 percent rating in 
accordance with Diagnostic Code 9411 (as promulgated prior to 
November 7, 1996) is warranted, the Board would point out 
that any notion of 'severe' PTSD-related overall impairment, 
as is necessary for the assignment of a 70 percent rating 
pursuant to such criteria, is wholly untenable.  In this 
regard, as was emphasized in the preceding paragraph, the 
veteran's service-connected PTSD-occasioned social impairment 
may not be productive of more than 'definite' impairment.  
With respect to pertinent industrial incapacitation, even the 
GAF score of 55 assigned the veteran on the occasion of his 
examination by VA in September 1998 would almost certainly 
not equate with 'severe' industrial inadaptability, inasmuch 
as (at least under DSM-III-R criteria) a GAF of 55-60, as 
noted above, is productive of only 'moderate' pertinent 
impairment, see Carpenter, and even 'more than moderate' 
pertinent impairment is still 'less than rather large'.  See 
O.G.C. Prec. 9-93.  On assessing the foregoing in conjunction 
with the reasoning advanced above bearing on the degree of 
social incapacitation traceable to the veteran's PTSD, the 
Board is readily persuaded that further entitlement to a 70 
percent evaluation under Code 9411, as promulgated prior to 
November 7, 1996, is not in order.

The Board is, in addition, of the opinion that further 
entitlement to a rating in excess of 50 percent for the 
veteran's service-connected PTSD is not warranted pursuant to 
the revised above-addressed criteria (for Diagnostic Code 
9411) that became effective November 7, 1996.  In reaching 
this conclusion, the Board would point out that when the 
veteran was examined by VA in September 1998, his speech was 
described as being 'fluent, relevant and articulate'.  In 
addition, the 'constricted' affect noted in conjunction with 
the September 1998 VA examination comprises a manifestation 
which is independently indicative of pertinent disablement 
warranting a 50 percent rating under the revised criteria, 
identical to the rating awarded above.  Finally, while the 
Board has no reason to dispute the veracity of the veteran's 
several above-cited assertions relative to experiencing 
difficulty sleeping, it would nevertheless point out that 
even chronic sleep impairment (if in fact present) due to his 
psychiatric disability is independently indicative of 
disability warranting only a 30 percent rating.  See Id.  
Given the foregoing observations, then, the Board is readily 
persuaded that, in accordance with the above-cited revised 
criteria that became effective on November 7, 1996, a rating 
in excess of the 50 percent evaluation awarded above is not 
in order.  38 C.F.R. § 4.130.

In determining that further entitlement to a rating in excess 
of 50 percent for the veteran's service-connected PTSD is not 
warranted, the Board has, with respect to each set of 
criteria addressed in such analysis, given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show, 
relative to each promulgation of the pertinent criteria 
addressed above, that the actual manifestations of the 
veteran's service-connected PTSD more closely approximate 
those required for a 70 percent rating than they do the 50 
percent rating awarded hereinabove.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130 (1999).


ORDER

A 50 percent rating for PTSD from March 31, 1997, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

